SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

63
CA 12-01660
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


FRANK C. SLAZYK, AS REPRESENTATIVE OF
THE ESTATE OF ROSE SLAZYK, DECEASED AND
FRANK N. SLAZYK, PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

JOYCE DAVOLI, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


PETER BARTLETT NICELY, BUFFALO, FOR PLAINTIFFS-APPELLANTS.

DIMATTEO LAW OFFICE, WARSAW (DAVID M. ROACH OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered February 24, 2012. The order granted the
motion of defendant for a protective order and denied the cross motion
of plaintiffs to compel answers to interrogatories and for sanctions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court